Name: 2012/458/EU: Decision of the European Central Bank of 17Ã July 2012 on the sub-delegation of powers to grant, renew or extend accreditations (ECB/2012/15)
 Type: Decision
 Subject Matter: monetary economics;  information and information processing;  technology and technical regulations;  environmental policy
 Date Published: 2012-08-04

 4.8.2012 EN Official Journal of the European Union L 209/17 DECISION OF THE EUROPEAN CENTRAL BANK of 17 July 2012 on the sub-delegation of powers to grant, renew or extend accreditations (ECB/2012/15) (2012/458/EU) THE EXECUTIVE BOARD OF THE EUROPEAN CENTRAL BANK, Having regard to Decision ECB/2011/8 of 21 June 2011 on the environmental and health and safety accreditation procedures for the production of euro banknotes (1) and in particular Article 2(3) thereof, Having regard to Decision ECB/2010/22 of 25 November 2010 on the quality accreditation procedure for manufacturers of euro banknotes (2) and in particular Article 2(4) thereof, Whereas: (1) The Executive Board is competent to take all decisions relating to a manufacturers environmental and health and safety accreditation in accordance with Article 2(3) of Decision ECB/2011/8 and quality accreditation in accordance with Article 2(4) of Decision ECB/2010/22 (hereinafter collectively referred to as the accreditations) as well as to sub-delegate the powers to grant, renew or extend accreditations to one or more of its members. (2) There are a large number of individual accreditations that are granted or renewed on an annual basis which are subject to Decisions ECB/2011/8 and ECB/2010/22. Therefore, to further streamline the accreditation procedure, the Executive Board considers it necessary and appropriate to sub-delegate the power to grant, renew or extend accreditations to the member of the Executive Board to whom the Directorate Banknotes reports. (3) To safeguard the Executive Boards collective responsibility, the member of the Executive Board to whom the sub-delegation is granted should provide an annual report on accreditation decisions to the Executive Board, HAS ADOPTED THIS DECISION: Article 1 Sub-delegation of powers The Executive Board shall sub-delegate the powers to carry out the following tasks to the member of the Executive Board to whom the Directorate Banknotes reports: (a) to grant or renew full quality accreditation pursuant to Article 3(4) and Article 7 of Decision ECB/2010/22; (b) to grant or extend temporary quality accreditation pursuant to Article 4(3) and Article 10 of Decision ECB/2010/22; (c) to grant or renew environmental accreditation pursuant to Article 6 of Decision ECB/2011/8; (d) to grant or renew health and safety accreditation pursuant to Article 8 of Decision ECB/2011/8. Article 2 Reporting obligation The member of the Executive Board to whom the Directorate Banknotes reports shall submit an annual report to the Executive Board on the accreditation decisions taken pursuant to Article 1. Article 3 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 17 July 2012. The President of the ECB Mario DRAGHI (1) OJ L 176, 5.7.2011, p. 52. (2) OJ L 330, 15.12.2010, p. 14.